Citation Nr: 0627637	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the calculated amount of 
$10,874.97, to include the questions of validity of the 
overpayment and whether the amount of indebtedness was 
properly calculated. 



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from January 1975 to January 1978.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Committee on Waivers and Compromises (Committee) at the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to waiver of 
overpayment of Section 306 death pension benefits.  The case 
was previously before the Board in March 2003 when it was 
remanded for additional development and in January 2004 when 
it was remanded for compliance with the March 2003 remand 
instructions.  

The matters of recalculation of the amount of the debt, 
whether there is a statutory bar to recovery of the pension 
overpayment, and whether recovery of the debt would be 
contrary to the principles of equity and good conscience are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on her part is required.


FINDINGS OF FACT

1. While receiving VA death pension benefits, the appellant 
became incarcerated (from November 1990 to October 1991) for 
a felony conviction.

2. The appellant's section 306 death pension benefits were 
discontinued effective January 8, 1991, the 61st day of 
imprisonment following conviction for a felony.

3. After release on parole in October 1991, the appellant was 
again incarcerated (for violating parole) for more than 60 
days several times during the period from March 1992 to 
September 1996.
CONCLUSIONS OF LAW

An overpayment was properly created for the period from 
January 8, 1991 until October 8, 1991 and for subsequent time 
periods until September 16, 1996 during which the appellant 
was incarcerated for more than 60 days; an overpayment was 
not properly created for the time periods when the appellant 
was on parole or was incarcerated for 60 days or less.  
38 U.S.C.A. § 1505 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.666 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.

B.	Factual Background

In March 1979, the appellant was awarded Section 306 death 
pension benefits.  

In February 1997, the appellant contacted the Finance 
division of the VA to inform them that her mother had cashed 
five of her checks while she was incarcerated in 1995.  She 
wanted her mother prosecuted and also wanted the checks 
replaced.  

In August 1997, the RO informed the appellant that it had 
become aware that she had been incarcerated and requested 
that she submit additional information before any action was 
taken to terminate her pension because of her incarceration.

In October and December 1997, a VA employee contacted a 
prison official who stated the appellant was incarcerated on 
November 9, 1990 for a felony offense.  She was released on 
parole on October 8, 1991.  She violated parole and was 
incarcerated several more times for the violations:  March 
1992 to April 1992; February 1993 to April 1993; September 
1993 to December 1993; April 1994 to July 1994; August 1994 
to October 1994; January 1995 to July 1995; and June 1996 to 
September 1996.  

A November 1997 letter notified the appellant that her 
Section 306 death pension benefits had been terminated 
effective January 8, 1991 and that an overpayment had been 
created on her account because she had been incarcerated.  

In April 2001, the appellant requested a waiver of the 
overpayment, alleging that she was only incarcerated from 
November 1990 to October 1991 and was subsequently placed on 
parole until December 1996.  She also stated that her prison 
counselor had told her she received a letter from VA stating 
that because she was receiving pension benefits under 
"Carter's law," her benefits could not be stopped because 
she was incarcerated. 

A decision in February 2002 denied the appellant's request 
for waiver of recovery of her pension overpayment because the 
request was not timely received.  

In July 2004, the Committee determined that the appellant was 
not entitled to receive death pension benefits from January 
8, 1991 to October 31, 1997 because she was incarcerated.  As 
a result, it concluded she had been overpaid $10,874.87. 

A September 2004 document characterized as an audit pursuant 
to the Board's remand states that the veteran's overpayment 
was created by virtue of the fact that from January 8, 1991 
to October 31, 1997 she was receiving pension (at the rate of 
$133/month) she was not entitled to receive.

In September 2004 it was also determined that the appellant 
was notified of her pension overpayment indebtedness, and of 
her right to seek waiver, at an improper address, and that 
consequently her otherwise untimely request for waiver of 
recovery should be considered timely.  

A March 2006 statement from the appellant notes she either 
served 41 days on each 120 day parole violation sentence or 
she was released the same day as the parole board hearings.  
She submitted her release statement that she was originally 
released from prison on October 8, 1991, with a three year 
parole period and a California Department of Corrections 
Certificate of Discharge showing she was released from the 
jurisdiction of the Department of Corrections on all existing 
felony commitments on December 2, 1996.  

In a March 2006 statement of the case (SOC) the appellant was 
advised, in essence, that an overpayment was created for the 
entire period from January 8, 1991 to October 31, 1997 
because she had not responded to requests for information 
that she was indeed on parole, and not incarcerated.  

The record also includes several copies of documents 
submitted by the appellant showing she was on parole 
effective from October 8, 1991.

C.	Legal Criteria and Analysis

As a result of 1978 legislation (Pub. L. 95-588), VA 
administers the payment of pension benefits under three 
separate eligibility categories.  The first category "old law 
pension" applies to veterans eligible for pension on December 
31, 1960.  The second category ("Section 306 pension" because 
Section 306 of Pub. L. 95-588 provided a savings clause for 
those eligible for pension at the time the law was passed) 
applies to persons eligible for pension based on the laws in 
effect on December 31, 1978.  The third category, "improved 
pension benefits," became effective January 1, 1979, and, 
generally, applies to all other pension claims.  See 
Veterans' and Survivors' Pension Improvement Act, Pub. L. No. 
95-588, § 306, 92 Stat. 2497 (1978).  At the time of her 
incarceration, the appellant was receiving Section 306 death 
pension benefits.

If an individual to or for whom pension is being paid under a 
public or private law administered by VA is imprisoned in a 
Federal, State, or local penal institution as the result of a 
conviction of a felony or misdemeanor, such pension payments 
will be discontinued effective on the 61st day of 
imprisonment following conviction.  38 U.S.C.A. § 1505; 
38 C.F.R. § 3.666.  Pension will be resumed as of the day of 
release, if notice is received within one year following 
release; otherwise it will be reinstated effective on the 
date of receipt of such notice.  38 C.F.R. § 3.666(c).  

[38 C.F.R. § 3.666 was amended in part during the pendency of 
this appeal.  See 68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments - rules governing reduction of 
benefits for fugitive felons - did not become effective until 
December 27, 2001.  Since the periods of incarceration at 
issue were during the 1990s, these amendments do no affect 
the outcome of this case.]  

The threshold matter of whether the appellant's request for 
waiver of recovery of overpayment was timely (the basis for 
the agency of original jurisdiction's initial denial) has now 
been resolved in her favor.  Consequently, the analysis 
proceeds to the matters of whether the pension overpayment 
was properly created, and whether the amount of indebtedness 
was properly calculated.  

The appellant essentially alleges that because her death 
pension benefits were paid under Section 306 (which she 
refers to as "Carter's Law") they could not be terminated 
because she was incarcerated.  The Board is unaware of any 
such exception for Section 306 benefits.  In fact, 38 C.F.R. 
§ 3.666 was originally enacted in 1961.  While it has 
undergone several amendments since enactment, the substance 
of the law has remained essentially unchanged with regard to 
terminating benefits because the individual receiving the 
benefit is incarcerated.  See 40 Fed. Reg. 6971 (Feb. 18, 
1975); 40 Fed. Reg. 22254 (May 22, 1975); 44 Fed. Reg. 45973 
(Aug. 6, 1979); 46 Fed. Reg. 47543 (Sept. 29, 1981); 62 Fed. 
Reg. 5529 (Feb. 6, 1997).  None of these amendments added an 
exception to the regulation for recipients of section 306 
benefits.  Id.  Notably, the plain language of the regulation 
states that benefits will be terminated for any individual 
who is receiving pension "under a public or private law 
administered by the VA."  This broad language clearly does 
not exclude recipients of Section 306 pension, as such is a 
pension program administered by VA.  Thus, the appellant was 
not exempt from having her pension benefits terminated upon 
incarceration.

The appellant had alleged she was not incarcerated after 
October 1991; instead, she was on parole.  However, the 
evidence shows (and the appellant has since conceded) that 
several times between October 1991 and October 1997 she was 
incarcerated for a period of more than 60 days for violating 
her parole; overpayments were properly created for each such 
period.  She was also incarcerated for 60 days or less for 
some of these parole violations.  Since 38 C.F.R. § 3.666 
states that termination of pension payments will become 
effective on the 61st day of imprisonment, an overpayment was 
not properly created for the periods when she was 
incarcerated for 60 days or less.  See VAOPGCPREC 3-2005 
(Feb. 23, 2005).  

The evidence further shows there were periods of time between 
October 1991 and October 1997 when the appellant was not 
incarcerated.  As she was eligible to resume receiving 
pension immediately upon release from prison (upon timely 
petition for such, which provision has no applicability in 
the circumstances of this case), the creation of an 
overpayment for the time periods when she was not 
incarcerated was improper.  The fact that the RO was not 
aware until October 1997 that she had previously been 
incarcerated for a felony and for probation violations does 
not mean she was not entitled to receive pension during the 
times prior to October 1997 when she was not incarcerated.  
See 38 C.F.R. § 3.666.  

The RO has advised the appellant (See March 2006 SOC) that an 
overpayment was created for the entire period from January 8, 
1991 to October 31, 1997 because she was requested to provide 
documentation that she was not parole, and had not responded.  
The record reflects that she did indeed respond with, at 
least, partial documentation she was on parole.  Regardless, 
such information from her was unnecessary, as the RO had 
already contacted prison officials and documented for the 
record (see October and December 1991 reports of contact) the 
time periods when the appellant was incarcerated, and when 
she was on parole. 

In summary, the overpayment was properly created for the 
periods of time when the appellant was imprisoned for more 
than 60 days.  It was improperly created for the periods when 
she was not incarcerated or was incarcerated for 60 days or 
less (and the amount of pension indebtedness must be 
recalculated to reflect this finding).  


ORDER

The appeal to establish that the overpayment in question was 
improperly created and that the amount of indebtedness was 
improperly calculated is granted in part and denied in part, 
as outlined above, and subject to the further action ordered 
below.   





REMAND

Since the Board has determined that an overpayment was 
improperly created for the time periods when the appellant 
was not incarcerated or was incarcerated for 60 days or less, 
the amount of the debt must be recalculated based on the time 
the appellant was actually imprisoned in accordance with 
38 U.S.C.A. § 1505, 38 C.F.R. § 3.666, and VAOPGCPREC 3-2005 
(Feb. 23, 2005).  

Furthermore, the Committee must address/decide the 
appellant's request for waiver of the overpayment.  In 
September 2004, the appellant submitted VA Form 20-5655, 
Financial Status Report, thereby raising the defense that it 
would cause her undue financial hardship to repay the 
overpayment.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of an overpayment.  If there is no such bar, then 
VA may grant a waiver of recovery of an overpayment if the 
collection of the debt would be against "equity and good 
conscience."  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
following criteria must be considered in determining whether 
recovery would be against equity and good conscience:  (1) 
fault of  the debtor; (2) balancing of fault of the debtor 
against VA fault; (3) whether collection of the debt would 
cause undue hardship on the debtor; (4) whether collection of 
the debt would defeat the purpose of the VA benefit; (5) 
whether waiver of the debt would result in unjust enrichment 
to the debtor; and (6) whether the debtor has changed his or 
her position to his or her detriment in relying upon the VA 
benefit.  38 C.F.R. § 1.965(a).  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the file (and 
specifically the reports of contact dated 
in October and December 1997), complete 
any further indicated development to 
determine post-conviction imprisonment 
dates in accordance with 38 U.S.C.A. 
§ 1505, 38 C.F.R. § 3.666, and VAOPGCPREC 
3-2005 (February 23, 2005), and 
recalculate the amount of the appellant's 
pension overpayment debt to include only 
those periods when the appellant was 
incarcerated for more than 60 days for a 
felony conviction or parole violations.  
The RO should prepare and provide the 
appellant a written explanation of the 
debt calculation.  

2.  The RO should ask that the appellant 
provide for the record a current 
financial status report listing all 
monthly income, monthly expenses, and 
assets.   

3.  The RO should then refer the case to 
the Committee to adjudicate the claim for 
waiver of overpayment of the remaining 
debt, first determining whether there are 
any statutory bars to recovery.  If there 
is no such bar, then it should adjudicate 
the claim under the standard of equity 
and good conscience.  If recovery of the 
overpayment is not waived, the appellant 
must be advised of her right to contest 
all the remaining elements of her claim, 
i.e. the recalculated amount of the debt, 
any adverse determination regarding 
statutory bars to waiver of recovery, and 
any adverse finding regarding the 
standards of equity and good conscience.  
She should be asked to specify which, if 
any, of the elements she is contesting, 
and given ample time to respond.

4.  The RO should then issue an 
appropriate supplemental SOC and give the 
appellant the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


